Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detail Action
This office action is in response to response amendment filed on 10/18/2021.
Claims 1-15 are pending.
Priority
The priority date considered for this application is 7/10/2017.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 9-10 are rejected because claims 1 and 9 recites the limitation “the respective function” in “that encodes a use of the respective function,” There is insufficient antecedent basis for this limitation in the claim.  Dependent claims of claims 1 and 9 inherit the limitation and deficiency of corresponding parent claims are rejected for similar reason
Claims 11-15 are rejected because claim 11 recites the limitation of “the an result of the program code”.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims of claims 11 inherit the limitation and deficiency of corresponding parent claims are rejected for similar reason.   Further it is not clear what is the meaning of “based on the an result 


Claims 1-3 are rejected because where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “comparison” in “comparison function” of claim 1 is used by the claim to mean “making available” based on the recited language of “wherein the user comparison function is configured to make at least the behavioral data available to a utilizer of the programming interface.” while the accepted meaning is “comparing at least two items” The term is indefinite because the specification does not clearly redefine the term. Claims 2-3 depend on claim 1 inherit the limitation and deficiency of claim 1 and are rejected for the same reason.

Regarding claims 4-10 are indefinite because claim 4 recites the limitation of the phrase "could be relevant".  It is unclear whether the limitation means “relevant” or “not relevant” because the phrase “could be relevant” can be interpreted as “relevant” or “not relevant”.  Dependent claims of claim 4 inherit the limitation of claim 4 and are rejected for reasons above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duesterwald et al. (2018/0232444)

Per claim 4, 
Duesterwald discloses

recording, when the application is created or in connection with the application being created, user data and behavioral data; ([0012], see analyze data on Web API…historical usage, historical usage inherently discloses the recording of API usage data associated creation of an application. [0008] API includes at least one function, in another interpretation an API can correspond to a fuction. )
evaluating, automatically by a software-implemented tool the user data, the behavioral data, or the user data and the behavioral data; ([0012], see analyze data on Web API)
producing, automatically, as assistance for the utilizer, a proposal for at least one function of the programming interface that could be relevant to the utilizer and the application based on the evaluating, automatically by a software-implemented tool the user data, the behavior data, or the user data and the behavior data; ([0013], see recommend relevant Web APIs to use therewith)
and 
displaying the proposal to the utilizer when the application is created. ([0023], see user can select, through user device, from the list provided, where the list is displayed prior to being selected.)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/PHILIP WANG/Primary Examiner, Art Unit 2199